                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:18-CR-00148-MOC-DSC

UNITED STATES OF AMERICA                         )
                                                 )
               vs.                               )
                                                 )                 ORDER
SAUNDRA TORRENCE,                                )
                                                 )
                      Defendant.                 )

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Amend

Conditions of Supervised Release (#36). In September 2018, Defendant pleaded guilty to one

count of making false entries as an employee of First Legacy Community Credit Union, violating

18 U.S.C. § 1006. The Court imposed a below-Guidelines sentence of six months’ imprisonment,

followed by a term of supervised release with a special condition of six months of home detention.

       Defendant has completed the active portion of her sentence and is now on supervised

release. Citing poor health and “numerous visits to physicians,” Defendant represents that “house

arrest is unduly burdensome” and thus requests the Court to “amend her conditions of supervised

release to substitute curfew and electronic monitoring for house arrest.” (#36). Defendant

indicates the United States Probation Office believes this amendment is “suitable.”          Still,

Defendant has not submitted any firsthand statement from that office, nor has she submitted any

evidence of her numerous hospital appointments. Accordingly, the Court will hold this motion in

abeyance pending submission of such evidence.




      Case 3:18-cr-00148-MOC-DSC Document 37 Filed 12/20/19 Page 1 of 2
                                    ORDER

IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to

Amend Conditions of Supervised Release (#36) will be held in ABEYANCE,

pending her submission of further evidence.

                            Signed: December 19, 2019




Case 3:18-cr-00148-MOC-DSC Document 37 Filed 12/20/19 Page 2 of 2
